 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 383 
In the House of Representatives, U. S.,

July 29, 2011
 
RESOLUTION 
Providing for further consideration of the bill (S. 627) to establish the Commission on Freedom of Information Act Processing Delays. 
 
 
That during further consideration of the bill (S. 627) to establish the Commission on Freedom of Information Act Processing Delays, as amended, pursuant to House Resolution 375, the further amendment printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. 
 
Karen L. Haas,Clerk.
